  
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 2097 
 
AN ACT 
To require the Secretary of the Treasury to mint coins in commemoration of the bicentennial of the writing of the Star-Spangled Banner, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Star-Spangled Banner Commemorative Coin Act.  
2.FindingsThe Congress finds as follows: 
(1)During the Battle for Baltimore of the War of 1812, Francis Scott Key visited the British fleet in the Chesapeake Bay on September 7, 1814, to secure the release of Dr. William Beanes, who had been captured after the British burned Washington, DC.  
(2)The release of Dr. Beanes was secured, but Key and Beanes were held by the British during the shelling of Fort McHenry, one of the forts defending Baltimore.  
(3)On the morning of September 14, 1814, after the 25-hour British bombardment of Fort McHenry, Key peered through the clearing smoke to see a 42-foot by 30-foot American flag flying proudly atop the Fort.  
(4)He was so inspired to see the enormous flag still flying over the Fort that he began penning a song, which he named The Defence of Fort McHenry, to commemorate the occasion and he included a note that it should be sung to the tune of the popular British melody To Anacreon in Heaven.  
(5)In 1916, President Woodrow Wilson ordered that the anthem, which had been popularly renamed the Star-Spangled Banner, be played at military and naval occasions.  
(6)On March 3, 1931, President Herbert Hoover signed a resolution of Congress that officially designated the Star-Spangled Banner as the National Anthem of the United States.  
3.Coin specifications 
(a)$1 Silver CoinsThe Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue the following coins in commemoration of the bicentennial of the writing of the Star-Spangled Banner: 
(1)$5 gold coinsNot more than 100,000 $5 coins, which shall— 
(A)weigh 8.359 grams;  
(B)have a diameter of 0.850 inches; and  
(C)contain 90 percent gold and 10 percent alloy.  
(2)$1 silver coinsNot more than 500,000 $1 coins, which shall— 
(A)weigh 26.73 grams;  
(B)have a diameter of 1.500 inches; and  
(C)contain 90 percent silver and 10 percent copper.  
(b)Legal TenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code.  
(c)Numismatic ItemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items.  
4.Design of coins 
(a)Design Requirements 
(1)In generalThe design of the coins minted under this Act shall be emblematic of the War of 1812 and particularly the Battle for Baltimore that formed the basis for the Star-Spangled Banner.  
(2)Designation and inscriptionsOn each coin minted under this Act, there shall be— 
(A)a designation of the value of the coin;  
(B)an inscription of the year 2012; and  
(C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum.  
(b)SelectionThe design for the coins minted under this Act shall be— 
(1)selected by the Secretary, after consultation with the Maryland War of 1812 Bicentennial Commission and the Commission of Fine Arts; and  
(2)reviewed by the Citizens Coinage Advisory Committee.  
5.Issuance of coins 
(a)Quality of CoinsCoins minted under this Act shall be issued in uncirculated and proof qualities.  
(b)Mint FacilityOnly one facility of the United States Mint may be used to strike any particular quality of the coins minted under this Act.  
(c)Period for IssuanceThe Secretary may issue coins under this Act only during the calendar year beginning on January 1, 2012.  
6.Sale of coins 
(a)Sale PriceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of— 
(1)the face value of the coins;  
(2)the surcharge provided in section 7 with respect to such coins; and  
(3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping).  
(b)Bulk SalesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount.  
(c)Prepaid Orders 
(1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins.  
(2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount.  
7.Surcharges 
(a)In GeneralAll sales of coins issued under this Act shall include a surcharge of— 
(1)$35 per coin for the $5 coin; and  
(2)$10 per coin for the $1 coin.  
(b)DistributionSubject to section 5134(f) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be paid to the Maryland War of 1812 Bicentennial Commission for the purpose of supporting bicentennial activities, educational outreach activities (including supporting scholarly research and the development of exhibits), and preservation and improvement activities pertaining to the sites and structures relating to the War of 1812.  
(c)AuditsThe Comptroller General of the United States shall have the right to examine such books, records, documents, and other data of the Maryland War of 1812 Bicentennial Commission as may be related to the expenditures of amounts paid under subsection (b).  
(d)LimitationNotwithstanding subsection (a), no surcharge may be included with respect to the issuance under this Act of any coin during a calendar year if, as of the time of such issuance, the issuance of such coin would result in the number of commemorative coin programs issued during such year to exceed the annual 2 commemorative coin program issuance limitation under section 5112(m)(1) of title 31, United States Code (as in effect on the date of the enactment of this Act). The Secretary of the Treasury may issue guidance to carry out this subsection.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
